Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00841-CR

                                 John Robert HOLTKE,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019CR8690
                      Honorable Jefferson Moore, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED February 5, 2020.


                                            _________________________________
                                            Irene Rios, Justice